Citation Nr: 1641399	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  08-03 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in an August 21, 1980 rating decision that did not adjudicate and grant a claim of entitlement to service connection for schizophrenia.

2.  Entitlement to an effective date prior to December 31, 1990, for the grant of a 100 percent rating for service-connected schizophrenia.

(The issue of whether there was CUE in a January 7, 1991 Board decision that granted a 70 percent rating and effectively denied a 100 percent rating for service-connected schizophrenia is addressed in a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to October 1978.

The CUE matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue concerning the effective date for the grant of a 100 percent rating for service-connected schizophrenia initially came to the Board on appeal from an April 2006 rating decision of the RO in Chicago, Illinois, that denied an effective date prior to December 31, 1990, for the grant of a 100 percent rating for service-connected schizophrenia.

In an April 2011 decision, the Board dismissed the appeal concerning entitlement to an effective date prior to December 31, 1990, for the grant of a 100 percent rating for service-connected schizophrenia.  The Veteran appealed such decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2012, the Veteran's representative and VA's General Counsel (the parties) agreed to a Joint Motion for Remand (JMR) to remand the Board's April 2011 decision.  The Court granted the JMR in an Order later in March 2012 and returned the appeal to the Board.

In a July 2013 decision, the Board again dismissed the appeal concerning entitlement to an effective date prior to December 31, 1990, for the grant of a 100 percent rating for service-connected schizophrenia.  The Veteran appealed the decision to the Court.  In June 2015, the Court set aside such decision in a Memorandum Decision.

By way of background, in an August 1999 decision, the Board denied entitlement to an effective date prior to December 31, 1990, for the grant of a 100 percent rating for service-connected schizophrenia.  In the April 2011 decision, the Board dismissed the appeal concerning such effective date issue because in order to seek an earlier effective date for a final rating decision, a veteran must file a claim of CUE concerning the prior rating decision.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision, as free-standing claims for earlier effective dates vitiate the rule of finality).  Accordingly, in the April 2011 decision, the Board found that the August 1999 decision was final and that the Veteran had not asserted CUE in such decision.

However, subsequent to the August 1999 decision, the Veteran submitted a November 1999 letter that the parties agreed, in the March 2012 JMR, the Board should determine whether or not constitutes a timely motion for reconsideration of the Board's August 1999 decision.  Similarly, in the July 2015 Memorandum Decision, the Court stated that remand was warranted for the Board "to address whether, in light of the surrounding circumstances, the November 1999 letter was a written expression of disagreement with a Board decision that abated the finality of that decision."  Further, the Court stated that "because the Board [had] not adequately addressed the finality of the 1999 decision, [the Veteran's] contentions of error in that decision are premature."  The Court explained that "the relevant inquiry for the Board was not whether [the Veteran's 1999] letter ultimately was found to be a motion for reconsideration, but whether it was a written expression of disagreement with a Board decision filed at the RO within 120 days of the disputed decision such that it abated the finality of that decision until the Secretary acted on the potential motion and provided the appropriate notice."

Accordingly, as decided below, the issue of entitlement to an effective date prior to December 31, 1990, for the grant of a 100 percent rating for service-connected schizophrenia must be dismissed at this time, while the Board's determination regarding the finality of the August 1999 Board decision is addressed in a separate Board action.  See 38 C.F.R. § 20.1001 (2015).

FINDINGS OF FACT

1.  The August 21, 1980 rating decision did not adjudicate a claim of entitlement to service connection for schizophrenia, and the application of statutory and regulatory provisions regarding informal claims, extant at the time, was not clearly and unmistakably erroneous.

2.  In April 2005, the Veteran filed a freestanding claim for an earlier effective date prior to December 31, 1990, for the grant of a 100 percent rating for service-connected schizophrenia.


CONCLUSIONS OF LAW

1.  The criteria for revision of the August 1980 decision on the grounds of CUE have not been met.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015).

2.  The claim of entitlement to an effective date prior to December 31, 1990, for the grant of a 100 percent rating for service-connected schizophrenia is dismissed.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. CUE in the August 21, 1980 Rating Decision

In two statements dated in January 2013, the Veteran's representative contends that there is CUE in the August 21, 1980 decision that denied service connection for a left wrist injury but failed to adjudicate a claim of entitlement to service connection for schizophrenia.  The Board notes that such statements includes references to an October 1980 decision, but the evidence indicates that the August 1980 decision is at issue here and that there was an October 1980 letter sent to the Veteran notifying him of the August 1980 decision.

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  There is a presumption of validity to otherwise final decisions, and where such decisions are collaterally attacked, and a CUE claim is a collateral attack, the presumption is even stronger.  Fugo v. Brown, 6 Vet. App. 40 (1993); Grover v. West, 12 Vet. App. 109 (1999); Daniels v. Gober, 10 Vet. App. 474 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242 (1994); Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999); see Berger v. Brown, 10 Vet.App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion in a claim of CUE).

Generally, CUE is established when (1) the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

The Veteran's representative contends that there was CUE in the August 1980 decision because such decision should have adjudicated a claim of entitlement to service connection for a psychiatric disability, to include schizophrenia, because the Veteran submitted a June 1980 claim form, which when taken into consideration with his service treatment records and other evidence, indicates that the Veteran intended to file such claim.  The representative essentially asserts that the Veteran submitted a June 1980 informal claim of entitlement to service connection for schizophrenia that should have been addressed and granted by the August 1980 decision.

The law that was in effect at the time of the August 1980 decision provided that any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155 (1980).  Such informal claim must identify the benefit sought.  Id.

The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  The Board notes that VA has amended the regulations pertaining to filing claims on standard VA forms.  However, these amendments do not apply to the Veteran's case, given the timing of his claim and that CUE requests are analyzed based on the law that was in existence at the time of the decision in question.

In June 1980, the Veteran submitted a Veteran's Application for Compensation or Pension, VA Form 21-526.  On such form, in the section asking the Veteran to indicate the nature of sickness, disease, or injuries for which the claim was made, the Veteran wrote, "Injured while in Basic Training."  He also indicated on such form that he fell and was trampled by troops with treatment in May 1978 in Fort Bliss, Texas, but no other sickness, disease, or injury was indicated on the form.  Additionally, the Veteran submitted an August 1980 Report of Accidental Injury in Support of Claim for Compensation or Pension, VA Form 21-4176.  The Veteran indicated on such form that he was injured during Army basic training in April 1978.  Under the section asking for a full description of how the accident occurred, including injuries the Veteran received, he wrote: (1) numbness in left arm; (2) lower backache pains; and (3) was jogging and running through fence, cadet stepped on my heel of shoe.  He also wrote in that section, "amnesia problem seemed to have stopped."

The Board notes that a Report of Medical Examination, with a listed purpose of medical separation, dated April, 21, 1978, solely indicates under summary of defects and diagnoses that the Veteran had an acute schizophrenic episode.  Such report also indicates that the examiner recommended that the Veteran "meet a Medical Board for consideration for medical discharge."

In the August 1980 rating decision, the Veteran was denied entitlement to service connection for injury in basic training, which was identified as chronic left wrist disability, because such disability was not shown by the evidence of record.  The August 1980 rating decision states that a review of the Veteran's service records shows that on April 12, 1978, the Veteran was treated for an injured left wrist when he fell and thinks someone stepped on his hand; that there was no swelling noted and no restriction of movement or loss of strength; that the examination was negative and it was indicated that no problem existed; and that there is no further evidence of treatment for the left wrist and no other indication of injury of any type.

After reviewing the evidence of record, the Board finds that there is no CUE in the August 1980 rating decision.  Despite the representative's contentions that, when taken as a whole, the Veteran's June 1980 claim form and August 1980 statement, together with the Veteran's service treatment records showing in-service schizophrenia treatment, indicate that the Veteran intended to file a claim of entitlement to service connection for a psychiatric disability, the Board finds that such claim for benefits was not identified by the Veteran, either formally or informally.

Although the Board must interpret a claimant's submissions broadly, it is not required to conjure up issues that were not raised by the claimant.  Brokowski, 23 Vet. App. at 85.  Additionally, VA need not "conduct an unguided safari through the record to identify all conditions for which the veteran may possibly be able to assert entitlement to a claim for disability compensation."  Id. at 89.  The Veteran's June 1980 claim form only refers to a physical injury, and his subsequent August 1980 statement also only mentions physical injury and/or pain.  In such submissions, the only reference that could possibly be related to a psychiatric disability is the statement that "amnesia problem seemed to have stopped," and such statement indicates that such problem had stopped, not that the Veteran was seeking entitlement to service connection for amnesia, let alone any potentially related psychiatric disability.  Therefore, the Board finds that prior to the August 1980 decision, the Veteran did not identify that he was seeking benefits related to a psychiatric disability, to include schizophrenia, and the Veteran did not file a formal or informal claim for benefits for such disability in 1980, according to the regulations extant at the time.  See 38 C.F.R. § 3.155 (1980); Brokowski, 23 Vet. App. at 84.

Furthermore, the Board finds that the correct laws and facts were before adjudicators in 1980 and that the August 1980 decision was supported by the record in existence at that time.  Moreover, such decision correctly applied all of the relevant laws and regulations in existence at the time of the August 1980 decision.  In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error and upon which reasonable minds could not differ, there is no basis upon which to find CUE in the August 1980 decision.  The Board points out that, even if a claim was pending, the outcome would still have had to been an undebatable grant at the time of the August 1980 decision due to the high burden of CUE.  Cf. Crippen v. Brown, 9 Vet. App. 412, 422-23 (1996) (a valid CUE attack on a failure to reopen must also show that the merits outcome would have manifestly been changed).  Accordingly, the Board finds that the August 21, 1980 decision that did not adjudicate and grant a claim of entitlement to service connection for schizophrenia should not be revised on the grounds of CUE, and such request must be denied.

II. Earlier Effective Date Claim

The Veteran asserts that he is entitled to an earlier effective date in either 1988 or 1978 for the award of a 100 percent rating for service connected schizophrenia.  This claim on appeal was filed in April 2005.

Service connection for schizophrenia has been in effect since January 1981 when the RO assigned an initial rating of 10 percent for the disability.  The Board granted a 70 percent rating and effectively denied a 100 percent rating for service-connected schizophrenia in a final decision dated January 7, 1991.  An April 1991 rating decision confirmed and continued the 70 percent rating for service-connected schizophrenia, and the Veteran appealed that decision to the Board.  A June 1996 Board decision granted an increased rating to 100 percent under former § 4.16(c) of VA regulations.  In implementing the June 1996 Board decision the RO assigned an effective date of December 31, 1990, for the 100 percent rating.

The Veteran timely appealed the assignment of the December 31, 1990, effective date to the Board.  In an August 1999 decision, the Board determined that the Veteran did not meet the underlying legal or regulatory basis that would permit the assignment of a 100 percent disability rating for his schizophrenia prior to December 1990.  As discussed above, in the July 2015 Memorandum Decision, the Court instructed that the Board determine whether the Veteran's handwritten statement received by the RO on November 15, 1999, was a disagreement with the Board's August 1999 decision that abating the finality of the August 1999 Board decision because it was filed within the 120-day time limit for filing an appeal to the Court.  Such determination is the subject of a separate Board action.  See 38 C.F.R. § 20.1001.

At this point, the issue of an earlier effective date was addressed in the August 1999 Board decision and the Veteran is able to pursue avenues for addressing the issue such as through a motion for reconsideration, a motion to vacate, potentially an appeal to the Court if the time limit is tolled, or a motion for reversal or revision based on CUE if the decision is properly final.

The specific claim presently before the Board is a freestanding effective date claim that must be dismissed.  Rudd v Nicholson, 20 Vet. App. 296 (2006).  This is settled law.  Accordingly, the Veteran's claim for entitlement to an earlier effective date for the award of a 100 percent rating for service-connected schizophrenia must be dismissed.



	(CONTINUED ON NEXT PAGE)




ORDER

Revision or reversal of the August 21, 1980 rating decision, which did not adjudicate and grant a claim of entitlement to service connection for schizophrenia, on the basis of CUE is denied.

The appeal for entitlement to an effective date prior to December 31, 1990, for the grant of a 100 percent rating for service-connected schizophrenia, is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


